Citation Nr: 1740958	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), to include on an extraschedular basis from October 30, 2013, to April 16, 2017.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the 50 percent disability rating for post-traumatic stress disorder (PTSD).  Pursuant to Rice v. Shinseki, 
22 Vet. App. 447 (2009), a claim for TDIU due to a service connected disability is an integral component of an increased rating claim for that disability when raised by the record.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in February 2016, at which time a disability rating of 70 percent from January 4, 2011, to October 30, 2013, was granted and a disability rating of 50 percent was continued from October 30, 2013.  The Board also remanded the issue of TDIU for further development, including notice to the Veteran of how to substantiate a claim for entitlement to TDIU, adjudicate the issue of entitlement to a TDIU, and issue a supplemental statement of the case (SSOC).  

In an August 2016 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU and issued a SSOC.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU on an extraschedular basis from October 30, 2013, to April 16, 2017, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to October 30, 2013, and as of April 17, 2017, the Veteran's service connected disability of PTSD precluded employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

Prior to October 30, 2013, and as of April 17, 2017, the criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit adjudicated herein, no discussion of VA's duty to notify is necessary.  

Legal Criteria for TDIU

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25 (2016).  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F. 3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014).  

It is VA's policy to grant a TDIU in all cases where a Veteran is unable to work due to service connected disabilities.  Rating boards are required to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2016).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(b); Bowling, 15 Vet. App. at 9-10.




Factual Background and Analysis

From January 4, 2011, to October 29, 2013, the Veteran was service connected for PTSD and assigned a disability rating of 70 percent; tinnitus and assigned a disability rating of 10 percent; and bilateral hearing loss and assigned a noncompensable disability rating.  As of April 17, 2017, the Veteran is currently service connected for chronic lymphocytic leukemia and assigned a 100 percent disability rating; PTSD and assigned a 50 percent disability rating; tinnitus and assigned a 10 percent disability rating; and bilateral hearing loss and assigned a noncompensable disability rating.  Thus, from January 4, 2011 to October 29, 2013, and as of April 17, 2017, the Veteran meets the threshold set forth under 38 C.F.R. § 4.16(a).  

The Veteran's VA Form 21-8940, submitted in March 2016, reflects that he is a high school graduate.  It further notes that he worked full time as a superintendent for various contractors and construction companies from 2006 to April 2011.  He reported that he has been unable to work full time since April 2011 due to his service connected PTSD.  A VA Form 21-4192 submitted by the Veteran's employer confirms he worked as a general superintendent for a construction company from April 15, 2008, to April 15, 2011.  The Veteran asserts that he is unable to work as a superintendent due to his inability to get along with anyone, along with temper issues, anxiety, concentration, and panic attacks attributable to his PTSD.  He testified at a hearing in October 2015 and indicated that he was in charge of 100 workers as a superintendent and had to retire due to his inability to control his temper or get along with anyone.  

A VA examination to assess the severity of the Veteran's PTSD was performed in June 2011.  At that time, the Veteran reported nightmares, flashbacks, panic attacks, and suicidal thoughts.  The examiner attributed his nightmares, anger, anxiety, and headaches to his PTSD.  The Veteran indicated that he decided to retire in April 2011 because he was having problems at work, including keeping his mind on his business and talking to his subordinates without getting upset or yelling at them.  In the year prior to his retirement, he lost approximately 30 days of work due to his PTSD symptoms.  He was taking Sertraline, Wellbutrin, Ambien, Klonopin, and Xanax for his PTSD symptoms.  He reported that Klonopin and Xanax caused occasional dizziness and Ambien caused drowsiness and fatigue.  

A subsequent VA examination was performed in August 2012.  The Veteran reported mild difficulty with attention-span and concentration, as well as mild dysfunction with short-term memory in routine day to day functioning.  His psychotropic medications included Bupropion, Zolpidem, Tartrate, Clonazepam, and Lithium.  The examiner found that his PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity and his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In July 2013, the Veteran reported panic attacks daily, along with depressed and suicidal thoughts and nightmares.  He was unemployed and had to retire because he could not find a job due to his inability to get along with other people.  See 07/25/2013, VBMS, VA 9 Appeal to Board of Appeals.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the service connected PTSD precluded him from maintaining substantially gainful employment that is consistent with his education and occupational experience from April 16, 2011, his first day of unemployment, to October 29, 2013.  The August 2012 VA examiner concluded that the Veteran's PTSD symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work, caused clinically significant impairment in social, occupational, or other important areas of functioning.  Furthermore, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  As a superintendent, the Veteran was responsible for supervising workers and overseeing construction.  The Board finds that the Veteran's difficulty in adapting to stressful circumstances, including work, and his self-reports of anger outbursts at employees, would preclude him from working in his line of work as a supervisor.  Accordingly, the Veteran's PTSD precluded him from working as a superintendent.  See Rice, 22 Vet. App. at 452 (stating that entitlement to TDIU is based on an individual's particular circumstance).

As of April 17, 2017, the Board also find that Veteran's service connected PTSD precludes him from working.  A VA examination was performed in August 2016 to assess the current severity of his PTSD.  The Veteran was having difficulty concentrating, heard voices in his head, and exhibited anxiety, hypervigilance, irritable behavior, and angry outbursts.  He was prescribed Aripiprazole, Lithium Carbonate, Bupropion, and Zolpidem Tartrate for mental health.  The examiner concluded that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  Although the examiner opined that the Veteran was mildly impaired in a work environment that required frequent interactions and concentration and focus and was fast paced, he also concluded that his PTSD symptoms such as hypervigilance and irritability increased the risk of interpersonal conflict in a work environment that required frequent interactions with others.  Additionally, the examiner found that the Veteran's PTSD symptoms of impaired concentration and low energy could make it very difficult for him to function adequately in an environment that required a lot of mental processing, i.e., fast paced, complex, or frequently changing work environment.  

Furthermore, a June 2017 VA treatment note indicated that the Veteran continued to have nightmares and heard voices approximately three times per week.  His psychomotor activity was somewhat retarded and mood was depressed.  His psychotropic medications included Zolpidem, Wellbutrin, Cymbalta, Abilify, and Melatonin.  See 06/29/2017, VBMS, CAPRI, pp. 5-7.  

Overall, the Board finds that the Veteran's PTSD symptoms continue to preclude his ability to work as a superintendent or in a similar position.  The VA examination performed in August 2016 confirmed that the Veteran continued to have difficulty concentrating, anxiety, hypervigilance, irritable behavior, and angry outbursts.  The examiner concluded that his PTSD symptoms such as hypervigilance and irritability increased the risk of interpersonal conflict in a work environment that required frequent interactions with others and he would have difficulty functioning adequately in an environment that was fast paced and complex.  Accordingly, the Board finds that his PTSD symptoms continue to preclude him from working in the line of work to which he is suited.  

Although the Veteran is currently assigned a 100 percent disability rating for chronic lymphocytic leukemia, a TDIU may still be granted based on his service connected PTSD disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (the Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect).  

In light of the above evidence, the Board finds that the Veteran is not capable of substantially gainful employment due to his service connected PTSD.  Accordingly, a TDIU is warranted from April 16, 2011, to October 29, 2013, and as of April 17, 2017.  

ORDER

Entitlement to a TDIU on schedular basis is granted from April 16, 2011, to October 29, 2013, and as of April 17, 2017.  


REMAND

From October 30, 2013, to April 16, 2017, the Veteran was service connected for PTSD and assigned a disability rating of 50 percent; tinnitus and assigned a disability rating of 10 percent; and bilateral hearing loss and assigned a noncompensable disability rating.  Accordingly, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis from October 30, 2013, to April 16, 2017.  38 C.F.R. § 4.16(a).  

Nevertheless, there remains a possibility of referral to the Director, Compensation Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).  However, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Veteran's current employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  

As discussed herein, the evidence of record demonstrates that the Veteran has not been substantially gainfully employed since April 16, 2011.  In the examination performed in April 2016, the examiner assessed the Veteran with occupational and social impairment with reduced reliability and productivity and concluded that his PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  His PTSD symptoms increased the risk of interpersonal conflict in a work environment that required frequent interactions with others, decreased productivity, and made it difficult for him to function adequately in a work environment which required a lot of mental processing.  As previously discussed, the Veteran worked as a superintendent, which required him to maintain supervision over workers and construction sites.  

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence that he is unemployable due to his service connected PTSD from October 30, 2013, to April 16, 2017.  Therefore, the Board finds that the criteria for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis from October 30, 2013, to April 16, 2017.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. Refer the claim for a TDIU to the Director, Compensation Service for a determination under 38 C.F.R. § 4.16(b) for the period of October 30, 2013, to April 16, 2017.  Notify the Veteran of such action and determination.  

2.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


